Citation Nr: 0018935	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-07 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which increased the evaluation of the 
veteran's PTSD to 30 percent, effective September 24, 1998, 
the date of the claim.


REMAND

A preliminary review of the claims file indicates that the 
veteran contends that the RO was incorrect in not granting 
the benefit sought on appeal.  The veteran maintains, in 
substance, that the current 30 percent evaluation assigned 
for his PTSD does not adequately reflect the severity of that 
disability.  He contends that his PTSD warrants a higher 
evaluation because it prevents him from interacting with 
other people in social and employment situations.  Therefore, 
a favorable determination has been requested.

In testimony presented in November 1999 before the 
undersigned Board member, sitting in Detroit, Michigan, the 
veteran testified that he continued to receive prescriptions 
for medications and monthly outpatient treatment at the VA 
Medical Center (VAMC) at Battle Creek, Michigan.  Although 
the claims file includes an April 1999 summary report from 
the Battle Creek VAMC, it does not contain any outpatient 
treatment reports from this VAMC dated during the period of 
the veteran's appeal.  The veteran's Battle Creek VAMC 
outpatient treatment records are relevant to his claim for an 
increased evaluation for PTSD and must be associated with the 
claims file.  In addition, the Board finds that the 
importance of such records is demonstrated by the fact that 
during a June 1999 RO personal hearing, the veteran's 
representative referred in detail to having observed the 
veteran's case with a treating physician at the Battle Creek 
VAMC.  

Since VAMC treatment records are already in the custody of 
VA, a well-grounded claim is never a prerequisite for 
associating them with a claimant's claims file.  "[T]he 
Secretary had constructive, if not actual, knowledge of those 
items [generated by the VA]."  Bell v. Derwinski, 2 Vet. App 
611, 613 (1992).

Additionally, during the November 1999 hearing, the veteran 
testified that he continued to receive private outpatient 
treatment twice a month at the Branch Mental Health Center 
from Bruce Sweep.  However, the claims file does not include 
any outpatient treatment records from the Branch Mental 
Health Center documenting treatment by Bruce Sweep or indeed 
any treatment after May 1998.  The Board finds that such 
records would be particularly material since those treatment 
records from this source already in the claims file provide 
Global Assessment of Function scores.  As the veteran's claim 
for an increased evaluation is well-grounded, it warrants 
assistance by VA in order for VA to comply with the duty to 
assist mandated by statute.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159(a) (1999).

The Board regrets any delay in the adjudication of the 
veteran's claim caused by this remand, but points out that 
any adjudication by the Board that did not consider the 
treatment records identified above, that did not result in a 
full grant of benefits, would be prejudicial to the veteran.  

Additionally, in a letter dated in July 1998, the VA advised 
the veteran that his claim for vocational rehabilitation 
benefits had been denied.  In a statement received in 
September 1998, the veteran expressed disagreement with that 
denial.  Neither the veteran, nor his representative, has 
been provided a statement of the case, as to this matter, as 
required by 38 C.F.R. § 19.26 (1999).  Where a statement of 
the case has not been provided following the timely filing of 
a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since September 1997.  Thereafter, 
in light of the response received and 
after obtaining any necessary 
authorization, the RO should take 
appropriate action to obtain copies of 
any clinical records indicated, including 
those from the Branch Mental Health 
Center and the Battle Creek VAMC, which 
have not been previously secured.

2.  After undertaking all additional 
indicated development, and on the basis 
of all additional evidence, the RO should 
readjudicate the appellant's claim of 
entitlement to an increased evaluation 
for PTSD.

3.  The RO should issue the veteran and 
his representative a statement of the 
case addressing the issue of entitlement 
to vocational rehabilitation benefits as 
denied in July 1998.  All appropriate 
appellate procedures should be followed.

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to afford the veteran due 
process.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



